DETAILED ACTION
The office respectfully acknowledges the receipt of applicant’s approved eTerminal Disclaimer on 21 January 2022.
In addition, the office respectfully acknowledges no amendments and/or new claims have been added.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 21 January 2022 have been fully considered but they are not persuasive.
Applicant argues: “Elangovan fails to disclose ‘receiving, via a first input device positioned on an inner surface of a body of the wearable electronic device, a first input corresponding to a movement of the first input device between a first position and a second position on the wearable electronic device.’”  
Applicant’s rationale comprises: “Stated differently, nowhere does Elangovan disclose or suggest that its inner capacitive touch sensor provides a first input corresponding to a movement of the first input device between a first position and a second position on the wearable electronic device. Also, as understood by one of ordinary skill in the art, a capacitive touch detector, such as that disclosed by Elangovan, generally does not move between a first position and a second position on the wearable electronic device but, instead, detects when a user’s finger comes into contact with the detector.”
The office respectfully disagrees.  The claim fails to preclude the following interpretation of the claim: including a Capacitive Touch Sensor inside the Wrap-around Flex PCB, as labeled in Fig. 4.  Then the user moving from one position to another wearing the Wrap-around Flex PCB, as Fig. 2 shows two positions with respect to a display, where Fig, 1 illustrates a display with a Receiver and Detector, respectfully.  As a result, the position of the Capacitive Touch Sensor first input provides data to convey the movement, as described in the citations.  
In other words, the argued claimed limitation defines the location of the first input device and what the first input corresponds to, noting the first input is taken at the location of the Capacitive Touch Sensor before and after movement.  If the applicant intended differently, the office suggests amending the claim to preclude the explained interpretation.
Therefore, the office respectfully disagrees.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 10-13, 15-25, 28-29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Elangovan et al, hereinafter Elangovan (U.S. 9,965,761 B2).
In regards to claim 10, Elangovan discloses: a method of controlling an external electronic device with a wearable electronic device, the method comprising: receiving, via a first input device positioned on an inner surface of a body of the wearable electronic device, a first input corresponding to a movement of the first input device between a first position and a second position on the wearable electronic device; and transmitting, by a transmitter of the wearable electronic device, a first signal to the external electronic device based on the first input, the first signal corresponding to a first command to be executed by the external electronic device (Elangovan, wearable electronic device shown in figs. 3-4, where fig. 4 details an inner capacitive touch sensor corresponding to claimed first input device, which is utilized to detect shown gesture movement in order interact with an external device shown in figs. 1B/1-2; resulting hardware and software of the system is conveyed in figs. 5-6, including illustrated processor; refer to col 5, line 6 – col 6 ,line 37; note, the office construes a transmitter to be necessarily required in order to properly transmit command selection shown in fig. 6; abstract). 
In regards to claim 11, Elangovan discloses: the method of claim 10, wherein the first input is associated with the first command by a processor of the wearable electronic device and the first command is transmitted as the first signal to the external electronic device (Elangovan, wearable electronic device shown in figs. 3-4, where fig. 4 details an inner capacitive touch sensor corresponding to claimed first input device, which is utilized to detect shown gesture movement in order interact with an external device shown in figs. 1B/1-2; resulting hardware and software of the system is conveyed in figs. 5-6, including illustrated processor; refer to col 5, line 6 – col 6 ,line 37; note, the office construes a transmitter to be necessarily required in order to properly transmit command selection shown in fig. 6).  
In regards to claim 12, Elangovan discloses: the method of claim 10, wherein the first input is associated with the first command by a processor of the external electronic device (Elangovan, wearable electronic device shown in figs. 3-4, where fig. 4 details an inner capacitive touch sensor corresponding to claimed first input device, which is utilized to detect shown gesture movement in order interact with an external device shown in figs. 1B/1-2; resulting hardware and software of the system is conveyed in figs. 5-6, including illustrated processor; refer to col 5, line 6 – col 6 ,line 37; note, the office construes a transmitter to be necessarily required in order to properly transmit command selection that’s processed by the external device shown in fig. 6).  
In regards to claim 13, Elangovan discloses: the method of claim 10, further comprising: receiving, via a second input device positioned on the inner surface of the body of the wearable electronic device, a second input coupled to a processor of the wearable electronic device, the second input corresponding to a movement of the second input device between a first position and a second position; and transmitting, by the transmitter of the wearable electronic device, a second signal to the external electronic device based on the second input, the second signalPage 3 of 7 Attorney Docket No. 1500-P078-US-7corresponding to a second command to be executed by the external electronic device (Elangovan, wearable electronic device shown in figs. 3-4, where fig. 4 details an inner capacitive touch sensor corresponding to claimed first input device, which is utilized along with a motion sensor, corresponding to second input device, to detect shown gesture movement in order interact with an external device shown in figs. 1B/1-2; resulting hardware and software of the system is conveyed in figs. 5-6, including illustrated processor; refer to col 5, line 6 – col 6 ,line 37; note, the office construes a transmitter to be necessarily required in order to properly transmit command selection shown in fig. 6). 
In regards to claim 15, Elangovan discloses: the method of claim 10, wherein receiving the first input comprises: receiving, via the first input device, a sequence of movements of the first input device between the first position and the second position (Elangovan, wearable electronic device shown in figs. 3-4, where fig. 4 details an inner capacitive touch sensor corresponding to claimed first input device, which is utilized to detect shown gesture movement in order interact with an external device shown in figs. 1B/1-2; resulting hardware and software of the system is conveyed in figs. 5-6, including illustrated processor; refer to col 5, line 6 – col 6 ,line 37; note, the office construes a transmitter to be necessarily required in order to properly transmit command selection shown in fig. 6).
In regards to claim 16, Elangovan discloses: the method of claim 10, further comprising: receiving, via a second input device positioned on the inner surface of the body of the wearable electronic device, a second input coupled to a processor of the wearable electronic device, the second input corresponding to a movement of the second input device between a first position and a second position, wherein transmitting the first signal comprises: transmitting, by the transmitter of the wearable electronic (Elangovan, wearable electronic device shown in figs. 3-4, where fig. 4 details an inner capacitive touch sensor corresponding to claimed first input device, which is utilized along with a motion sensor, corresponding to second input device, to detect shown gesture movement in order interact with an external device shown in figs. 1B/1-2; resulting hardware and software of the system is conveyed in figs. 5-6, including illustrated processor; refer to col 5, line 6 – col 6 ,line 37; note, the office construes a transmitter to be necessarily required in order to properly transmit command selection shown in fig. 6).  
In regards to claim 17, Elangovan discloses: the method of claim 16, wherein receiving the first input and receiving the second input are performed simultaneously (Elangovan, wearable electronic device shown in figs. 3-4, where fig. 4 details an inner capacitive touch sensor corresponding to claimed first input device, which is utilized along with a motion sensor, corresponding to second input device, to detect shown gesture movement in order interact with an external device shown in figs. 1B/1-2; resulting hardware and software of the system is conveyed in figs. 5-6, including illustrated processor; refer to col 5, line 6 – col 6 ,line 37; note, the office construes a transmitter to be necessarily required in order to properly transmit command selection shown in fig. 6; the office construes sensor data to be collected simultaneously and sequentially since each sensor collects data during each motion during a gesture movement from an initial point to a final point, as shown in fig. 2, in order to properly generate data “stream” to transmit).  
claim 18, Elangovan discloses: the method of claim 16, wherein receiving the first input and receiving via a second input are performed sequentially (Elangovan, wearable electronic device shown in figs. 3-4, where fig. 4 details an inner capacitive touch sensor corresponding to claimed first input device, which is utilized along with a motion sensor, corresponding to second input device, to detect shown gesture movement in order interact with an external device shown in figs. 1B/1-2; resulting hardware and software of the system is conveyed in figs. 5-6, including illustrated processor; refer to col 5, line 6 – col 6 ,line 37; note, the office construes a transmitter to be necessarily required in order to properly transmit command selection shown in fig. 6; the office construes sensor data to be collected simultaneously and sequentially since each sensor collects data during each motion during a gesture movement from an initial point to a final point, as shown in fig. 2, in order to properly generate data “stream” to transmit).  
Claims 19 & 29 are rejected for the same reasons and intended purposes as conveyed above in claim 10.  Please apply mutatis mutandis. 
Except for the following recitations: a body having an inner surface defining an aperture therethrough; wherein the first input device protrudes from the inner surface towards the aperture of the body.  
Please refer to below modified figure 4 of Elangovan for the respective teachings:
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Aperture)]
    PNG
    media_image1.png
    782
    684
    media_image1.png
    Greyscale


[AltContent: textbox (First Input Device Protruding)]
Claim 20 is rejected for the same reasons and intended purposes as conveyed above in claim 11.  Please apply mutatis mutandis.
Claim 21 is rejected for the same reasons and intended purposes as conveyed above in claim 13.  Please apply mutatis mutandis.
Claim 22 is rejected for the same reasons and intended purposes as conveyed above in claim 17.  Please apply mutatis mutandis.
Claim 23 is rejected for the same reasons and intended purposes as conveyed above in claim 18.  Please apply mutatis mutandis.
Claim 24 is rejected for the same reasons and intended purposes as conveyed above in claim 13.  Please apply mutatis mutandis.
Claim 25 is rejected for the same reasons and intended purposes as conveyed above in claim 16.  Please apply mutatis mutandis.
Claim 28 is rejected for the same reasons and intended purposes as conveyed above in claim 15.  Please apply mutatis mutandis.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duane N. Taylor Jr. whose telephone number is (571)272-4703. The examiner can normally be reached M-R [7am-5pm].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.